Efficiency of the European agencies linked to employment, working conditions and training (debate)
Τhe next item is the Commission statement on the efficiency of the European agencies linked to employment, working conditions and training.
Member of the Commission. - Mr President, I wish to thank this House for putting the issue of European agencies on the agenda.
The Commission attaches great importance to the European Union agencies' efficient functioning. Part of this is related to the governance arrangements which apply to all of them. As you are aware, the agencies' functioning and governance are currently being discussed within the interinstitutional working group involving the Commission, Parliament and the Council, on the basis, inter alia, of a multi-agency evaluation carried out for the Commission in 2009. Indeed, the time has come to shape a new overall approach to EU agencies, improving their overall coherence, effectiveness, accountability and transparency.
The ultimate aim of the interinstitutional working group is, through a step-by-step approach, to develop a general agreement between the three EU institutions on the various issues at hand. We hope this can be achieved by the end of this year or the beginning of next year. Cooperation with Parliament has been very positive so far, and we trust that we can count on Parliament's support for the next steps.
As you know, EU agencies are legally autonomous bodies whose governance rules are laid down in the funding regulations. In general, agencies are overseen by a governing board whose membership may vary according to the nature of the agency. Three of the agencies in the field of employment and education for example - Eurofund, OSHA and Cedefop - have tripartite governing bodies with representatives of both sides of industry, the Member States and also the Commission.
I wish to reassure you that this House has access to a lot of information, either because this information is in the public domain or because Parliament, as part of the budgetary authority, holds hearings with the directors of agencies, on the annual work programmes and on budgetary discharge, in the Employment and Social Affairs Committee.
Each of the agencies - Eurofund, OSHA, the European Training Foundation and Cedefop - has a specific role to play. For example, the European Training Foundation and Cedefop, although both working on vocational education and training, have different geographical scope. The former works outside the EU, the latter inside the EU, and they have different objectives. The European Training Foundation assists essentially the neighbourhood countries with reforms of education and training systems, while Cedefop promotes information gathering and research on the vocational training policies of the Member States. The Commission is keen to ensure synergies between the two agencies, notably through exchanges of information, joint work programmes, the joint organisation of conferences and seminars, and joint projects.
Mr President, Mr Andor, ladies and gentlemen, firstly, I would like to extend a warm welcome to the members of the Christian Democratic Union (CDU) group from the Wesel district assembly who are in the gallery. I would like to say to Mr Andor that we are pleased to hear him thanking us for our cooperation on the issue of agencies. However, it is both sad and regrettable that the Council representative has once again left the Chamber, because the fact that we have made so little progress in the interinstitutional working group on agencies is primarily the fault of the Council, which is holding back from working with us to introduce improvements in this area. Therefore, the Commission should be aware that we are on its side.
We must exert greater pressure with regard to the agencies. We are currently looking at four agencies which reflect the fundamental problems of all the agencies, in other words, the overlap of responsibilities, for example, between the European Agency for Safety and Health (OSHA) and the European Foundation for the Improvement of Living and Working Conditions (Eurofound) and between OSHA and the European Maritime Safety Agency (EMSA), the European Railway Agency (ERA) and the European Aviation Safety Agency (EASA). There is also a significant overlap between the European Training Foundation (ETF) and the European Centre for the Development of Vocational Training (Cedefop). Given Europe's financial problems, why is it that we cannot bring ourselves to take some fundamental measures in this area and to combine those agencies whose responsibilities are very similar, such as the agency responsible for vocational training within Europe and the agency for vocational training outside Europe?
There are a number of good arguments for doing so. We have problems with the size of the agencies and, therefore, with their efficiency. We have supervisory bodies with more members than the agencies have employees. These are all things which damage the reputation of the European Union every day, because everyone who looks at the situation puts their head in their hands and says: 'You cannot seriously mean this'. Most importantly, some agencies have not reached the critical mass to enable them to work efficiently. Also, this House has provided too much money and too many staff members. In some agencies, such as OSHA, we have seen a budget increase of 105% and a staff increase of 69% over 10 years. Eurofound had a budget increase of 39% and a staff increase of 46%. This is why I am calling urgently on my fellow Members to introduce changes during the next budget debate.
(The speaker agreed to take a blue card question under Rule 149(8))
(EL) Mr President, the previous speaker spoke about overlaps in the competences and remits of the European Foundation for the Improvement of Living and Working Conditions in Dublin and the European Centre for the Development of Vocational Training in Thessaloniki, in Greece. If I remember correctly, both organisations were founded in 1975. I wonder: is it possible that two organisations were founded at the same time for the same purpose?
(DE) Mr President, Mrs Rapti, yes, that is possible, because, of course, an overlap has emerged in the meantime between the actual areas of work. By the way, I did not make this up myself. It was brought to light in the Commission study, which refers to the overlaps. In addition, surveys of all of those who make use of the agency's work also contain many references to the overlaps. This is where the information comes from. I will be happy to make these documents available to you.
Mr President, Commissioner, in the last few years, I have been following the work of our agencies, particularly that of Bilbao and Dublin, and I believe that they are doing work that is both very worthy and, in terms of cost benefits, also extremely efficient. At the same time, we benefit from enormous transparency, and there is no doubt that they are working closely with Parliament.
Therefore, I am surprised that shadows of doubt have been cast about their existence and about their work and I am shocked that, as always, some of its members, instead of having a political vision, have a vision that is accounts and nothing but accounts. It is true that accounts are very important: it is very important to know what the costs are, but we also need to know the benefits, the cost of preventing accidents at work, but also the costs of failure to prevent accidents at work. We need to know the costs of training, but also the costs of failing to train or failing to anticipate the changes that our workers and industries need to make.
Commissioner, I believe that rather than problems with the agencies, some of your Members have problems with Europe. You, like Ulysses returning to Ithaca, must not listen to the songs of the sirens, because they want to lure the ship on to the rocks and for the ship of Europe to sink.
on behalf of the ECR Group. - Mr President, we in the ECR Group want to see more effective control of the EU budget. On behalf of taxpayers, we demand real added value for money spent at EU level. Especially in these times of economic stringency, we want a tougher attitude towards spending in general: not more spending, but better spending.
Applying this logic in the Committee on Employment and Social Affairs, I am questioning the efficiency of the four agencies which we have been discussing: Eurofund, ETF, OSHA and the improbably named Cedefop. I recently myself visited ETF in Turin and also heard a presentation from Cedefop while I was there. There is indeed, as earlier speakers have said, considerable overlap between their programmes, and I believe that their management and administration, at least, could usefully be merged.
I am therefore asking the following questions. Does the Commission apply efficiency and performance criteria to these agencies? If so, may we see the criteria? Secondly, how do the agencies perform against the criteria? Can the Commission show Parliament an analysis of the agencies' performance? Thirdly, given the considerable functional overlap, has the Commission considered merging them? We have heard about synergies; we want to see them. Who sets the objectives and strategy of the agencies? May we see them? More generally, there seems to be considerable overlap between reports on employment matters produced on these agencies by the Commission and by the Policy Department of the European Parliament. We ask: is this duplication worthwhile?
(DE) Mr President, the EU has four agencies in the field of employment, working conditions and vocational training; namely, the European Foundation for the Improvement of Living and Working Conditions (Eurofound), the European Training Foundation (ETF), the European Agency for Safety and Health (OSHA) and the European Centre for the Development of Vocational Training (Cedefop), with an annual budget of around EUR 15 million to EUR 20 million. I have looked at the websites of these four agencies. The focus is on activities such as a photo competition on the subject of risk prevention, a competition for practical solutions, whatever they might be, and the joint organisation of the European Day of Solidarity between Generations. These are all earthshaking activities, none of which seem to have any concrete output.
The areas covered by the agencies overlap. There are overlaps between the agencies and also with the Directorates-General of the Commission, with departments in Parliament and with national bodies. Obviously, this situation cannot continue. We must prevent duplication of effort by merging the agencies. Inefficient agencies must be closed, because the taxpayers will definitely not understand why millions of euro are being wasted on photo competitions within this proliferation of agencies.
(FR) Mr President, the synergies existing between these four agencies require us to take a closer look at their objectives. While their objectives have been established on paper, the discharge procedure leaves us less satisfied as to their effectiveness.
The external auditor has pointed the finger at weak budgetary planning, the lack of a clear link between objectives and budgetary resources, as well as carry-overs and cancellations of significant appropriations. To take the example of Eurofound, the Court of Auditors notes in its 2009 report that the Foundation has not established in its budget a specific heading for the different programmes financed by assigned revenue.
For me, the problem is that we are no longer sure how EU contributions are used before the agency's balance sheet is examined two years later. These weaknesses in budgetary planning do not therefore give us the guarantee of specific value for these four agencies.
In response to this situation, we can think about coordinating their work better. For example, why not form a single governing board for these four agencies? The interinstitutional working group has been working on these problems for a number of years. What response can it give us?
(EL) Mr President, the question pleases me, because I like evaluation, I like control. I also like studies that provide data which can help us do our job more efficiently in the European institutions for the benefit of European citizens. Why, when the European institutions call for an impact assessment before saying hello, do we have a problem with these two organisations that have been working since 1975, carrying out research and studies into work, education and training? A good question. Except that its purpose is not economic or financial, it is political. It is a question that comes back time and again in different ways and for different reasons, and the fact that it has come back now, when Europe is in crisis, when the workers are suffering, when education is suffering, shows that it has a different purpose. We have found out how to smack and we are slapping everyone we can. Is Greece suffering? Let us attack the European Centre for the Development of Vocational Training, because it is in Thessaloniki, even if it was founded in 1975. What I am trying to say is this: overlaps between competences are one thing and cooperation is another thing, especially the cooperation needed to get things right in Europe.
(DA) Mr President, I know these four agencies very well and I have been following their work for many years. I think that we should be very open in the way that we approach this issue. It is not simply a question of overlapping tasks; there would clearly be synergies and the opportunity to produce better quality work if we allowed them to work more closely together. My fellow Member from Greece, Mrs Rapti, mentioned that there were political undertones behind the desire to amalgamate agencies, and she said that we must not interfere with agencies in Greece. However, the fact that our agencies are spread out geographically and located in different places in Europe must not be a barrier to us having an efficient system. What is most important is that the agencies deliver, that the tasks we need them to do are accomplished and that they are accomplished as cheaply and as efficiently as possible. That is what you should work to achieve, Mr Andor. Therefore, be open in your thinking on this matter.
(PL) Mr President, agencies dealing with employment issues play a particularly important role in view of the economic crisis currently affecting Europe. It is therefore worth examining in more detail the effectiveness of the measures they carry out. There is no doubt that these agencies should help Europeans to acquire skills that they will be able to use on a rapidly changing and ever more competitive labour market. We should therefore implement measures which will, firstly, result in greater flexibility in the European labour market, for example, mutual recognition of workers' qualifications by Member States. Secondly, the agencies should play an active role in creating programmes which take into account the economic and social challenges facing the European Union, including the demographic challenge and the overburdening of the pensions system. Finally, we should carry out research to identify the real problems in the European labour market. To sum up, the measures taken by the agencies dealing with employment issues should be targeted, above all, at helping EU citizens in the face of not only the economic, but also the demographic crisis.
(DE) Mr President, it is very significant that the Member who asked the question has left the room during the discussion. The arguments and questions put by some of the previous speakers once again demonstrate a highly revealing populist mindset. We are in the midst of a crisis and, as usual, savings are being made in areas which affect the workers. I think that this is a very one-sided approach.
I would like to look briefly at the European Training Foundation (ETF). It is important because of its cooperation with the International Labour Organisation (ILO) in the EU's partner countries. It enables the European social model to be exported to acceding countries and provides help with developing education, vocational training and further education programmes and with creating secure jobs. Two weeks ago, I was in Belgrade and, in meetings with education and training providers, I was once again assured of the importance of the agency. The same thing happened in meetings in Turkey. The ETF plays a very important role in helping the acceding countries to enter the EU labour market.
If we take a more far-sighted approach, the Arab spring is also very important. We do not want large numbers of refugees to come to Europe, so we must offer people support in their home countries. We must provide education and help the countries to develop training programmes and facilities.
(PL) Mr President, as shadow rapporteur for the report on cooperation in the field of vocational education and training, I have followed the activities of the European Centre for the Development of Vocational Training with particular interest. Matching vocational training to the needs of citizens and the labour market is one of the key factors in increasing employment levels and the competitiveness of the European Union. We cannot therefore underestimate the role played by Cedefop.
The report for 2010 confirmed my beliefs regarding Cedefop's effectiveness. Evidence of this can be seen, inter alia, in the steady rise in the number of people using its publications and the Europass portal. However, I believe that it is vital to increase Cedefop's involvement in structural measures aimed at vocational training, including the introduction of a system for assessing the effectiveness of training. I also believe that the agency has superb potential to draft an attractive proposal in this respect.
(PT) Mr President, I am not seeking to call into question the work and efforts of the workers, experts and specialists of the four existing European agencies responsible for employment, working conditions and training. Nevertheless, greater coordination and synergy in the work carried out is certainly necessary and possible to make its benefits clearer.
They carry out some important studies giving us greater insight into problems regarding working conditions, training, the actual quality of jobs, and even the lack of democracy in workplaces. However, there is a need for the European Commission to then take specific actions to respond positively to these problems.
That, Commissioner, is the challenge we are setting for the European Commission.
(EL) Mr President, I asked for the floor, because I can see that I am not taking up anyone else's speaking time, in order to raise three issues, which I think will help the debate. Firstly, in order to ask if a study has been carried out into the money we would save if these four organisations were closed down. The question is not, of course, addressed to the Commission; it is addressed to the absent member who asked the question, who is no longer here, who would appear not to want an answer. The second is that the International Labour Organisation (ILO) uses the data provided by these organisations to saturation point and the third and final issue is to remind the House that discharge for all four organisations was approved just yesterday. However, no discharge was approved for the Police College based in Britain.
Now as it appears, Ms Rapti, the fact that I made this exception made other Members of the House want to take the floor as well. We are already over time. If you really want the floor, I will now have to give it to you but please do not just ask for the floor just to express some kind of disagreement with the process. Ms Gräßle, you want the floor for one minute? If you want to speak to make a point of substance, go ahead.
(DE) Mr President, if you had explained when Mrs Rapti took the floor what the consequences would be, we could have made more progress.
Mrs Rapti, this approach has brought about exactly the situation that we now find ourselves in and the problem of the agencies working inefficiently, which we urgently need to resolve. If we want to retain the agencies, we need to change them. I can only ask you to join us in our efforts. We cannot simply leave things as they are because the agencies are so inefficient and because they are wasting money rather than making money every day.
I would like to mention once again that the funding for the four agencies we are talking about amounts to EUR 90 million. That is a lot of money. I am not sure whether the services that the agencies provide are really worth EUR 90 million. That is the point I would like to emphasise. We owe this to our citizens and our taxpayers. I have to justify myself every day to German taxpayers and explain that we are getting value for money. I believe that there is plenty of room for improvement.
(DE) Mr President, when we look at the development of agencies in Europe, it gradually becomes clear that we are suffering from 'agencyitis'. There are no other areas where four agencies are working in parallel. Elsewhere, the job is done by one agency. When we consider the situation as a whole, it seems as if each country essentially wants its own agency. If you will pardon me for saying so, we cannot allow this to happen.
We should not only be discussing whether a merger should take place. We should also be considering which tasks the Commission itself can take responsibility for and whether an agency is needed at all. This means that we should gradually move to thinking about which agencies we can close down. I would like to ask the previous speaker, who took the floor twice: Where are the specific efficiency measurements? How many jobs have the agencies actually created? Where is the turnover which justifies ongoing funding of EUR 90 million per year?
When I have the answers to these questions, I will be able to support the continuing existence of these agencies. Otherwise, I would like to see them closed.
(PL) Mr President, I believe that it is extremely important for us to have agencies carrying out effective measures relating to the labour market and employment and, of course, agencies need to be held accountable for their results.
Let us not forget that every third European Union citizen has no professional qualifications. Matters relating to monitoring of the employment sector, labour market potential and vocational training generate an enormous amount of data, which it is no longer possible for any one Member State to evaluate on its own. We should therefore hold agencies accountable for the effectiveness of their work, but we should remember that the results of this work may now have an incredible impact on the labour market, by linking all vocational training to jobs and professions which are already showing signs of being in short supply in the future European Union. Today, we have to import a large number of workers from other countries for jobs which require a narrow specialisation, such as doctors and nurses. These are the problems the European Union is facing, and we should therefore appreciate how effective these agencies' measures are.
Member of the Commission. - Mr President, I believe that we need to discuss all issues like this without any taboos. If we find weaknesses or waste, we have to address them.
However, it is also very important that we do not misrepresent reality and we do not overstate the weaknesses we find just so as to make a strong point.
I regret that some of the colleagues who spoke have actually left, but I would like to answer them very specifically. For example, I very strongly reject the notion that some of these agencies just do PR and work of a very superficial nature. They actually do very concrete analytical and policy work, including the exchange of experience, and help deliver European policies, in these particular instances, in the area of employment and social issues.
I think these agencies are instrumental in delivering the Europe 2020 strategy and progress towards the headline targets we have agreed. I very much agree that developing skills and vocational training is one of the key challenges we are facing, as was stressed in the discussion. This is one of the key structural causes of unemployment in the European Union, and we need the contribution of these agencies more than ever.
It is true, however, that we have to see whether the costs are justified or not, and we need to approach this on a very concrete basis.
In principle, the efficiency and performance criteria of an agency are set out in its annual work programme, together with an indication of the ways in which such criteria are to be addressed. An agency's annual work programme has to be approved by its governing board, and is presented to the relevant European Parliament committee. The Commission representatives on the governing boards of agencies take the need for quantitative and qualitative performance criteria very seriously and make every effort to ensure that they are applied.
On the question of how the agencies perform against the criteria that are set, I have to say that it is the role of the governing board of each agency to assess its performance against those criteria. As a rule, agencies carry out external evaluations of their work programmes at regular intervals, and these take such performance indicators into account.
Agencies usually report on the results of external evaluations in the director's annual activity report, which is submitted to the budgetary authority. As part of the budgetary authority, Parliament may also request agencies to justify their performance. Agencies are also subject to evaluation by the Court of Auditors in connection with the annual discharge procedure, the results of which are discussed in the Committee on Budgetary Control.
Commission representatives on the governing boards of agencies make every effort to ensure that the recommendations stemming from external evaluations, and those from the Court of Auditors and the Commission's internal audit service, are followed up appropriately.
I addressed the question of the functional overlap between two agencies - the ETF and Cedefop - in my introductory speech, but I would like to stress again that the contribution of these agencies can be crucial, especially in the context of increasing employment in line with the 2020 objectives. The ETF, particularly in the light of the recent changes in the Mediterranean area, can play a very strong role in bringing prosperity to the regions neighbouring the European Union.
I have one more point to make concerning Parliament's capacity to see the development of strategies. The objectives of the agencies are defined in the Financial Regulation which, as you know, is published in the Official Journal. An agency's strategy is usually set by the director in agreement with the governing board, and these strategies are presented to Parliament each year and are reflected in the annual work programme.
The four agencies concerned presented their annual work programmes to Parliament's Committee on Employment and Social Affairs at the end of January this year.
Finally, I would like to say that I also believe it would be useful to involve the Council Presidency in such discussions. I can assure you I will follow this up with them, and I am sure I will find a common language with the Presidency on this issue as well.
The debate is closed.
(The sitting was suspended at 19:25 and resumed at 21:00)